DETAILED ACTION
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  “the valve” is believed to be in error for --a valve--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the direct water-cooling type cooling unit".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the cooling unit refers back to claim 17, upon which claim 18 does not depend, or is a different direct water-cooling type cooling unit, rendering the claim vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibshman 2009/0205310.
	In regards to Independent Claim 1, Hibshman teaches an exhaust gas cooling device (14), comprising: an exhaust gas cooling unit (22 and 24) located on the upper end of a duct (upper end of 20 in figure 1) of a heat recovery steam generator (20 and 16, where 20 is the duct feeding into 16) connected with a gas turbine (12) and for flowing in and cooling exhaust gas 5flowed out from the gas turbine (Abstract); and a control unit (46) for controlling the exhaust gas cooling unit (with valves 36 and 40) to lower the increase rate of the energy of the exhaust gas flowed into the heat recovery steam generator through the duct (paragraph [0046]).
	In regards to Independent Claim 12, Hibshman teaches an exhaust gas cooling method (paragraph [0003]), comprising: cooling an exhaust gas (flow from turbine 48) flowing in and cooling the exhaust gas discharged from a gas turbine (48) by an exhaust gas cooling unit (14) located on the upper end of a duct (22 and 24 at upper end of duct 20) of a heat recovery steam generator (including 20 and 16) connected with the gas turbine; and controlling the exhaust gas cooling unit to lower the increase rate of the energy of 25the exhaust gas flowed into the heat recovery steam generator through the duct (control with 46 and valves 40 and 36, paragraph [0046]).
	
Allowable Subject Matter
Claims 2-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
prior art fails to teach, in combination with the other limitations of dependent claims 2 and 13, a first door for flowing the exhaust gas flowed from the gas turbine into the exhaust gas cooling unit, and a second door for flowing the exhaust gas flowed into the exhaust gas cooling unit into the inlet of the HRSG; and prior art fails to teach, in combination with the other limitations of dependent claims 7, that the exhaust gas cooling unit comprises direct and indirect water-cooling type cooling units; and prior art fails to teach, in combination with the other limitations of dependent claim 18, adjusting the amount of water injected by the direct water-cooling type cooling unit based on the difference between the energy of the exhaust gas of the exhaust gas cooling unit and the energy of the exhaust gas that can be 10flowed into the inlet of the heat recovery steam generator.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741